UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended December 31, 2007 Or Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. 000-51230 (Commission File No.) ACQUIRED SALES CORP. (name of small business issuer in its charter) Nevada 87-0479286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 31 N. Suffolk Lane, Lake Forest, Illinois 60045 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (847) 404-1964 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act") during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ]No [] The number of outstanding common stock, $0.001 par value, as of February 14, 2008 was 5,832,482 shares.[Missing Graphic Reference] Part I – Financial Information Item 1. Financial Statements ACQUIRED SALES CORP. (a development stage enterprise) FINANCIAL STATEMENTS December 31, 2007 ACQUIRED SALES, CORP. (a development stage enterprise) INDEX TO FINANCIAL STATEMENTS Page Balance Sheets, December 31, 2007 (unaudited) and September 31, 2007 1 Unaudited Statements of Operations for the Three Months Ended December 31, 2007 and 2006, and for the Period from May 27, 2004 (Date of Inception of the Development Stage) through December 31, 2007 2 Unaudited Statements of Cash Flows for the Three Months Ended December 31, 2007 and 2006 and for the Period from May 27, 2004 (Date of Inception of the Development Stage) through December 31, 2007 3 Notes to Unaudited Financial Statements 4 ACQUIRED SALES CORP. (a development stage enterprise) Balance Sheets December 31, September 30, 2007 2007 (unaudited) ASSETS Current Assets: Cash $ 18,829 $ 23,933 Prepaid expense 125 14,374 TOTAL ASSETS $ 18,954 $ 38,307 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 4,788 $ 3,681 Total Current Liabilities 4,788 3,681 Stockholders' Equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 50,000,000 shares authorized, 5,832,482 shares issued and outstanding 5,833 5,833 Additional paid-in capital 145,967 145,967 Deficit accumulated prior to the development stage (69,151 ) (69,151 ) Deficit accumulated during the development stage (68,483 ) (48,023 ) Total Stockholders' Equity 14,166 34,626 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 18,954 $ 38,307 See accompanying notes to the financial statements. ACQUIRED SALES CORP. (a development stage enterprise) Unaudited Statements of Operations For the Period May 27, 2004 (Date of Inception For the Three Months Ended of the Development December 31, Stage) through 2007 2006 December 31, 2007 EXPENSES: General and administrative $ (20,460 ) $ (1,272 ) $ (122,796 ) OTHER INCOME AND EXPENSE: Waiver of tax liability penalty - - 60,364 Interest expense - (1,196 ) (6,051 ) TOTAL OTHER INCOME (EXPENSE) - (1,196 ) 54,313 NET LOSS $ (20,460 ) $ (2,468 ) $ (68,483 ) Basic and Diluted Loss per Share $ (0.00 ) $ (0.00 ) Basic and Diluted Weighted-average Common Shares Outstanding 5,832,482 4,665,985 See accompanying notes to the condensed financial statements. ACQUIRED SALES CORP. (a development stage enterprise) Unaudited Statements of Cash Flows For the Period May 27, 2004 (Date of Inception For the Three Months Ended of the Development December 31, Stage) through 2007 2006 December 31, 2007 Cash Flows from Operating Activities: Net loss $ (20,460 ) $ (2,468 ) $ (68,483 ) Adjustments to reconcile net loss to net cash used in operating activities: Expenses paid by capital contributed by officer - - 20 Waiver of tax liability penalty - (60,364 ) Issuance of warrants for services - - 11,970 Changes in assets and liabilities: Prepaid expense 14,249 - (125 ) Accounts payable 1,108 (8,063 ) 4,788 Payroll tax penalties and accrued interest - 758 (8,787 ) Accrued interest on note payable - 438 - Net Cash Used by Operating Activities (5,103 ) (9,335 ) (120,981 ) Cash Flows from Financing Activities: Proceeds from issuance of note payable to related party - 100,000 195,000 Payment of principal on note payable to related party - (95,000 ) (95,000 ) Proceeds from issuance of common stock - - 40,000 Redemption of common stock - - (190 ) Net Cash Provided by Financing Activities: - 5,000 139,810 Net Increase (Decrease) in Cash (5,103 ) (4,335 ) 18,829 Cash at beginning of Period 23,932 6,492 - Cash at End of Period $ 18,829 $ 2,157 $ 18,829 Supplemental Schedule of Noncash Investing and Financing Transactions Conversion of $100,000 note payable to related party into 1,166,497 shares of common stock $ - $ - $ 100,000 See accompanying notes to the financial statements. Acquired Sales Corp. (a development stage enterprise) Notes to Unaudited Financial Statements Note 1: Basis of Presentation The accompanying unaudited financial statements of Acquired Sales Corp. (the “Company”) were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Management of the Company (“Management”) believes that the following disclosures are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the audited financial statements and the notes thereto for the year ended September 30, 2007 included in the Company’s Form 10-KSBreport. These unaudited financial statements reflect all adjustments, consisting only of normal recurring adjustments that, in the opinion of Management, are necessary to present fairly the financial position and results of operations of the Company for the periods presented. Operating results for the threemonthsended
